Brook Brisson (AK Bar No. 0905013)
Suzanne Bostrom (AK Bar No. 1011068)
Bridget Psarianos (AK Bar No. 1705025)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bbrisson@trustees.org
sbostrom@trustees.org
bpsarianos@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs Gwich’in Steering
Committee, Alaska Wilderness League, Alaska Wildlife Alliance
Canadian Parks & Wilderness Society-Yukon,
Defenders of Wildlife, Environment America,
Friends of Alaska National Wildlife Refuges,
National Wildlife Federation, National
Wildlife Refuge Association, Northern
Alaska Environmental Center, Sierra Club,
The Wilderness Society, and Wilderness
Watch

Karimah Schoenhut (pro hac vice)
SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
50 F St., NW 8th Floor
Washington, DC 20001
Phone: (202) 548-4584
Fax: (202) 547-6009
karimah.schoenhut@sierraclub.org

Attorney for Plaintiff Sierra Club



                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA




        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 1 of 76
 GWICH’IN STEERING COMMITTEE,     Case No. 3:20-cv-00204-SLG
 ALASKA WILDERNESS LEAGUE,
 ALASKA WILDLIFE ALLIANCE,
 CANADIAN PARKS & WILDERNESS
 SOCIETY-YUKON, DEFENDERS OF
 WILDLIFE, ENVIRONMENT AMERICA,
 INC., FRIENDS OF ALASKA NATIONAL
 WILDLIFE REFUGES, NATIONAL
 WILDLIFE FEDERATION, NATIONAL
 WILDLIFE REFUGE ASSOCIATION,
 NORTHERN ALASKA
 ENVIRONMENTAL CENTER, SIERRA
 CLUB, THE WILDERNESS SOCIETY,
 and WILDERNESS WATCH,

                            Plaintiffs,

                     v.

 DAVID BERNHARDT, in his official
 capacity as Secretary of the Interior,
 UNITED STATES DEPARTMENT OF
 THE INTERIOR, BUREAU OF LAND
 MANAGEMENT, and U.S. FISH &
 WILDLIFE SERVICE,

                          Defendants.

FIRST AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
(Alaska National Interest Lands Conservation Act, §§ 303(2)(B), 304(a), Pub. L. No. 96-487, 94
Stat. 2371 (1980) & 16 U.S.C. §§ 3101–3233; National Wildlife Refuge System Administration
Act, 16 U.S.C. §§ 668dd–668ee; National Environmental Policy Act, 42 U.S.C. §§ 4321–4370j;
Tax Cuts and Jobs Act, Pub. L. 115-97, tit. 2, § 20001; Wilderness Act, 16 U.S.C. §§ 1131–
1136; Endangered Species Act, 16 U.S.C. §§ 1531–1544; Administrative Procedure Act, 5
U.S.C. §§ 702–706)

       Plaintiffs Gwich’in Steering Committee, Alaska Wilderness League, Alaska

Wildlife Alliance, Canadian Parks & Wilderness Society-Yukon, Defenders of Wildlife,



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 2 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 2 of 76
Environment America, Inc., Friends of Alaska National Wildlife Refuges, National

Wildlife Federation, National Wildlife Refuge Association, Northern Alaska

Environmental Center, Sierra Club, The Wilderness Society, and Wilderness Watch

(collectively, Plaintiffs) file this Complaint for Declaratory and Injunctive Relief,

alleging:

                             I.     NATURE OF THE CASE

       1.     The Coastal Plain of the Arctic National Wildlife Refuge (Arctic Refuge) is

iconic and sacred. It provides habitat for numerous fish and wildlife species, including

caribou, polar bears, birds, and wolves. It offers exceptional recreational experiences, in

large part because of its incredible wilderness and wildlife values. Most critically, it is

sacred land to the Gwich’in Nation, Indigenous people of Alaska and Canada, because of

the importance of the Coastal Plain to the Porcupine Caribou Herd and the deep cultural

and spiritual connection between the Gwich’in and the caribou.

       2.     Because of its exceptional subsistence, wildlife, habitat, and cultural values,

the Coastal Plain has been protected under federal law for decades. Those protections

prohibited oil and gas leasing and development in the area.

       3.     This protected status changed in 2017. A rider to tax reform legislation

allowed for an oil and gas leasing program on the Coastal Plain. The U.S. Department of

the Interior (DOI) and the Bureau of Land Management (BLM) have since rushed to



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 3 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 3 of 76
complete their environmental review and adopt an extensive and harmful leasing

program.

       4.     In issuing the final environmental impact statement (EIS) and signing the

record of decision (ROD), BLM failed to comply with numerous federal statutes and

regulations that impose important protections for the lands and resources on the Coastal

Plain. These laws require thorough, transparent, and careful analysis of the impacts of

BLM’s decision. The agency’s failure threatens the exceptional resources of the Coastal

Plain and the subsistence, cultural, and spiritual connection between the Gwich’in People

and the Coastal Plain.

       5.      The U.S. Fish and Wildlife Service (FWS) issued a Biological Opinion

(BiOp) in support of the final EIS and ROD. FWS determined the leasing program would

not jeopardize polar bears on the Coastal Plain nor adversely modify their critical habitat.

In making this determination, FWS relied on mitigation measures that are not reasonably

certain to occur, and failed to consider the best available science, the impacts of the entire

leasing program on designated critical habitat, and the contribution of the leasing

program to climate change. BLM relied on the BiOp to adopt the leasing program. FWS

violated the Endangered Species Act (ESA) and the Administrative Procedure Act (APA)

because its consultation with BLM was deficient and its determinations in the BiOp are

arbitrary and capricious. BLM violated the ESA by unreasonably relying on the BiOp to

conclude that the leasing program would not jeopardize the survival and recovery of

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 4 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 4 of 76
polar bears or destroy or adversely modify the species’ designated critical habitat, and by

failing to reinitiate consultation with FWS.

       6.     This action arises under, and alleges violations of: the Alaska National

Interest Lands Conservation Act (ANILCA), §§ 303(2)(B), 304(a), Pub. L. No. 96-487,

94 Stat. 2371 (1980) and 16 U.S.C. §§ 3101–3233; Title II of the Tax Cuts and Jobs Act,

Public Law 115-97, Section 20001 (Tax Act); the National Environmental Policy Act

(NEPA), 42 U.S.C. §§ 4321–4370j, and implementing regulations; the National Wildlife

Refuge System Administration Act (Refuge Act), 16 U.S.C. §§ 668dd–668ee, and

implementing regulations; the Wilderness Act, 16 U.S.C. §§ 1131–1136; the ESA, 16

U.S.C. §§ 1531–1544, and implementing regulations; and the APA, 5 U.S.C. §§ 701–

706.

       7.     Plaintiffs bring this action to invalidate BLM’s unlawful final EIS, ROD,

and ANILCA Section 810 Final Evaluation, FWS’s deficient BiOp, BLM’s reliance on

the BiOp, and any related or subsequent decisions based on those documents.

       8.     Plaintiffs seek vacatur and declaratory and injunctive relief against the

Secretary of the Interior, DOI, BLM, and FWS. The agencies’ actions and decisions fail

to comply with applicable law, are arbitrary, capricious, an abuse of discretion, and not in

accordance with the law, in excess of statutory authority, and without observance of the

procedure required by law. 5 U.S.C. § 706(2).



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 5 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 5 of 76
                         II.    JURISDICTION AND VENUE
       9.     This Court has jurisdiction over the parties and subject matter of this action

under 28 U.S.C. § 1331 (federal question), 28 U.S.C. § 1361 (action to compel

mandatory duty), 28 U.S.C. § 2201 (declaratory relief), 28 U.S.C. § 2202 (injunctive

relief), and 16 U.S.C. § 1540(g) (ESA citizen suit provision).

       10.    Pursuant to 16 U.S.C. § 1540(g)(2)(A), on August 24, 2020, Plaintiffs

provided 60 days’ notice of intent to sue to DOI, BLM, and FWS regarding BLM’s

unreasonable and unlawful reliance on the BiOp, in violation of the ESA to ensure

against jeopardy and destruction or adverse modification of critical habitat for the polar

bear. Plaintiffs urged DOI and BLM to reinitiate consultation. A copy of the notice letter

is attached as Exhibit A. Defendants have not remedied the violations to date.

       11.    The BLM’s final EIS, ROD, and ANILCA Section 810 Final Evaluation,

and FWS’s BiOp are final agency actions for which Plaintiffs have a right to judicial

review under the APA. 5 U.S.C. §§ 701–706.

       12.    Defendants’ sovereign immunity is waived pursuant to the APA. 5 U.S.C. §

702.

       13.    Venue is proper in the District of Alaska under 28 U.S.C. § 1391(a)–(c) and

(e), as well as 16 U.S.C. § 1540(g)(3)(A), because a substantial part of the events giving

rise to the claims occurred within the BLM Alaska State and Arctic District Offices, and

the FWS Alaska Regional Office, because many groups are primarily located in or

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 6 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 6 of 76
maintain offices in Alaska, and because the lands at issue in the case — the Coastal Plain

of the Arctic National Wildlife Refuge — are located in Alaska.

                                    III.     PARTIES

                                           Plaintiffs

       14.    Plaintiff Gwich’in Steering Committee is a 501(c)(3) nonprofit organization

based in Fairbanks, Alaska. The Gwich’in Steering Committee is a voice for the 8,000

members of the Gwich’in Nation speaking out to protect the sacred calving and nursery

grounds of the Porcupine Caribou Herd — the Coastal Plain. The Gwich’in Steering

Committee was formed in 1988 in response to proposals to drill for oil in the Coastal

Plain. The Gwich’in Steering Committee represents the communities of Arctic Village,

Venetie, Fort Yukon, Beaver, Chalkyitsik, Birch Creek, Canyon Village, Circle, and

Eagle Village in Alaska, and Old Crow, Fort McPherson, Tsiigehtchic, Aklavik, and

Inuvik in Canada. The mission of the Gwich’in Steering Committee is to ensure the long-

term health and viability of the Porcupine Caribou Herd, which sustains the Gwich’in

way of life. Protecting the Coastal Plain and the Porcupine Caribou Herd is a human

rights issue for the Gwich’in People. The Gwich’in Steering Committee is dedicated to

protecting the entire ecosystem that the caribou rely on so that the Gwich’in People will

have a future in their homeland. As depicted in the map below, the traditional homelands




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 7 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 7 of 76
of the Gwich’in generally follow the migratory path of the Porcupine Caribou Herd, but

because of how sacred the Coastal Plain is to the Gwich’in, the area is not visited:




The Gwich’in Steering Committee’s goal is to permanently protect the Coastal Plain of

the Arctic Refuge. Gwich’in leaders have advocated for permanent protection of the

Coastal Plain of the Refuge for decades, since before the passage of the Alaska National

Interest Lands Conservation Act. The Gwich’in Steering Committee engages in

numerous activities to advocate for permanent protection of the Refuge, including public


FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 8 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 8 of 76
outreach and education, media work, public speaking, and attending conferences and

events. The Gwich’in Steering Committee has submitted comments on numerous Refuge

decisions and has presented testimony to Congress, the United Nations Special

Rapporteur on Indigenous Peoples, and at public hearings on the EIS. The Gwich’in

Steering Committee submitted extensive comments on the draft EIS, including raising

issues under ANILCA section 810 and subsistence use of the Coastal Plain’s resources.

       15.    Plaintiff Alaska Wilderness League (AWL) is a nonprofit organization

founded in 1993 with approximately 100,000 members and supporters, including many

members in Alaska. AWL’s mission is to galvanize support to secure vital policies that

protect and defend America’s last great wild public lands and waters. AWL advocates for

the protection of Alaska’s wild lands and waters and works to prevent environmental

degradation on Alaska’s public lands and waters, including the Arctic Refuge. AWL

actively works on issues related to oil and gas development and the protection of the

Arctic Refuge. AWL is committed to honoring the human rights and traditional values of

the people of the Arctic.

       16.    Plaintiff Alaska Wildlife Alliance (AWA) was founded by Alaskans in

1982 to protect intact ecosystems so that our state’s wildlife can be managed for

biodiversity and the benefit of present and future generations. AWA as over 300

members and supporters. AWA and its members speak out against energy development

that unduly threatens vulnerable Alaskan ecosystems and species, including BLM’s

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 9 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 9 of 76
leasing program for the Coastal Plain. AWA is particularly concerned about impacts on

Coastal Plain ecosystems and wildlife, including but not limited to the endangered

Steller’s eider and Beaufort Sea Polar bears, as well as millions of migrating and nesting

shorebirds, the Porcupine and Central Arctic caribou herds, and muskoxen. In addition to

threatening wildlife, the leasing program violates the rights of Alaska Natives to subsist

on this vibrant landscape. AWA views the Coastal Plain as one of the last unspoiled wild

areas in the world, and seeks to ensure that protections guaranteed in its designation are

honored for future generations of Alaskans and wildlife.

       17.    Plaintiff Canadian Parks and Wilderness Society – Yukon Chapter

(CPAWS Yukon) is one of thirteen chapters of the Canadian Parks and Wilderness

Society, which has over 40,000 supporters across Canada. CPAWS Yukon has

approximately 220 members and over 2,000 supporters. It was founded in 1992 by

Yukoners who wanted to bring attention to conservation issues in the Yukon Territory.

CPAWS Yukon aims to preserve vast tracts of the Yukon’s most beautiful and

ecologically important lands and waters. CPAWS Yukon supports fair and democratic

land-use planning that respects the rights of Yukon First Nations, engages all Yukoners,

and recognizes the importance of protected areas as a means to promote ecological

integrity and a sustainable future for the Yukon. CPAWS Yukon works on issues related

to oil and gas activities on the Coastal Plain of the Arctic Refuge, which have the

potential to harm the Porcupine Caribou Herd, which is critical to the culture and

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 10 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 10 of 76
subsistence ways of life for Indigenous peoples across northern Yukon and into the

Northwest Territories.

       18.       Plaintiff Defenders of Wildlife (Defenders) is a nonprofit conservation

organization and one of the nation’s leading advocates for endangered species and

wildlife. Founded in 1947, Defenders is headquartered in Washington, D.C. and

maintains six regional offices throughout the country, including in Anchorage, Alaska.

Defenders represents approximately 1.8 million members and supporters nationwide and

around the world, including more than 6,000 in Alaska. Defenders uses education, public

outreach, science, policy, and litigation, along with legislative and administrative

advocacy, to defend the species, ecosystems, and habitats that are central to the

organization's mission, including on the Arctic National Wildlife Refuge. Defenders has

worked for decades to safeguard the Arctic Refuge from destructive oil and gas

development. Protecting this vital unit of the National Wildlife Refuge System is key to

implementing Defenders’ vision to ensure that diverse wildlife populations are secure and

thriving, sustained by a healthy and intact network of lands and waters. Defenders also

works to support implementation of the FWS’s Polar Bear Conservation and Recovery

Plan, and to reduce any conflicts or impacts to polar bears and other wildlife that may

arise from current or proposed development activities in the Arctic Refuge and elsewhere

in the Arctic.



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 11 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 11 of 76
       19.    Plaintiff Environment America, Inc. (Environment America) is an advocacy

group comprised of twenty-nine affiliate organizations and members and supporters in

every state, including Alaska. Environment America works to protect air, water, and open

spaces. Environment America engages in independent environmental research and

advocates for policies by lobbying and mobilizing the public. Environment America has

worked to raise awareness about the harmful impacts of oil and gas on public lands,

including the Arctic Refuge, and the need to protect our natural heritage over fossil fuel

extraction.

       20.    Plaintiff Friends of Alaska National Wildlife Refuges (Friends) is a

nonprofit organization founded in 2005 and based in Homer, Alaska. It is a volunteer

group that works to assist FWS to accomplish its congressionally-mandated mission for

the sixteen national wildlife refuges in Alaska. Friends promotes the conservation of all

Alaska National Wildlife Refuges by helping to protect and enhance their habitats and

wildlife, including the Arctic Refuge, and by assisting the FWS through outreach to

decision-makers and testimony before Congress.

       21.    Plaintiff National Wildlife Federation (NWF), one of America’s largest

conservation organizations, has worked across the country to unite Americans from all

walks of life in giving wildlife a voice for over eighty years. NWF has 51 state and

territorial affiliates, including an Alaska affiliate, and more than 6 million members and

supporters, including hunters, anglers, gardeners, birders, hikers, campers, paddlers, and

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 12 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 12 of 76
other outdoor enthusiasts. NWF programs work to protect the 600 million acres of public

lands owned by all Americans and has a longstanding interest in ensuring these lands are

managed properly for fish, wildlife, and communities.

       22.    Plaintiff National Wildlife Refuge Association is a non-profit organization

focused exclusively on protecting and promoting the 850 million-acre National Wildlife

Refuge System, the world’s largest network of lands and waters set aside for wildlife

conservation. Founded in 1975, its mission is to conserve America’s wildlife heritage for

future generations through strategic programs that enhance the National Wildlife Refuge

System and the landscapes beyond its boundaries. With approximately 80% of the land

mass of the National Wildlife Refuge System in Alaska, the National Wildlife Refuge

Association has throughout its history focused significant resources on protecting and

enhancing Refuge System resources in Alaska, including the Arctic Refuge.

       23.    Plaintiff Northern Alaska Environmental Center (Northern Center) is an

Alaska nonprofit environmental organization founded in 1971 with over 900 members,

sixty percent of whom are located throughout Alaska. The Northern Center’s mission is

to promote the conservation of the environment and sustainable resource stewardship in

Interior and Arctic Alaska through education and advocacy. One of the Northern Center’s

major focus areas is its Arctic program. The Northern Center actively works to protect

the Arctic, its communities, and vital wildlife habitats and wildlands, including the Arctic

Refuge, from the harms associated with oil and gas development. The Northern Center

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 13 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 13 of 76
also works to amplify the voices of local populations impacted by development. The

Northern Center participates in agency decision-making processes related to oil and gas

development in the Arctic, including the challenged action. The Northern Center provides

its members and the public with information about the impacts of oil and gas on the

Arctic, enabling members to participate as well.

       24.    Plaintiff Sierra Club is the nation’s oldest and largest grassroots

environmental organization. The Sierra Club is a national nonprofit organization of

approximately 800,000 members dedicated to exploring, enjoying, and protecting the

wild places of Earth; to practicing and promoting the responsible use of the Earth’s

ecosystems and resources; to educating and enlisting humanity to protect and restore the

quality of the natural and human environment, and to using all lawful means to carry out

these objectives. The Alaska Chapter of the Sierra Club has approximately 1,800

members. The Sierra Club’s concerns encompass a variety of environmental issues in

Alaska, and the organization has long been active on issues related to the protection of

the Coastal Plain of the Arctic Refuge.

       25.    Plaintiff The Wilderness Society is a nonprofit organization headquartered

in Washington, D.C., with offices throughout the country, including a six-person staff in

Alaska. Its overall mission is to protect wilderness and inspire Americans to care for wild

places. The Wilderness Society has close to a million members and supporters, many of

whom are in Alaska. The goal of its Alaska program is to permanently protect special

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 14 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 14 of 76
places in America’s Arctic and sub-Arctic, including in the Arctic Refuge. The

Wilderness Society has been engaged in Arctic Refuge conservation efforts for decades,

and has consistently participated in public processes associated with Arctic Refuge

decisions. Among other areas of focus, staff from The Wilderness Society work to

advance scientific understanding and conservation policy for highly migratory caribou

and fish resources that utilize much of the landscape to complete their life cycles.

       26.    Plaintiff Wilderness Watch is a nonprofit organization founded in 1989. Its

mission is to defend the nation’s 111-million-acre National Wilderness Preservation

System. Wilderness Watch advocates for appropriate stewardship according to the

requirements of the Wilderness Act of 1964. Wilderness Watch monitors agency

stewardship of designated Wilderness in Alaska and organizes its members to participate

in public processes in Alaska, including the Arctic Refuge, that impact designated

Wilderness.

       27.    Plaintiffs participated actively in the administrative process related to the

oil and gas leasing program by submitting public comments, engaging with experts to

review the analysis, giving oral testimony, and engaging their millions of members and

supporters to participate in support of Coastal Plain protection to achieve organizational

missions and goals. Plaintiffs also have an interest in ensuring that DOI, BLM, and FWS

comply with applicable laws.



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 15 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 15 of 76
       28.    Plaintiffs’ members and supporters work, visit, and recreate in and around

the Arctic Refuge and on the Coastal Plain, including those lands and waters on the

Coastal Plain that are open to oil and gas leasing and activities under BLM’s decision,

and plan to return to the Coastal Plain. Plaintiffs’ members and supporters also live in and

around the Arctic Refuge. Plaintiffs’ members and supporters use the Coastal Plain and

depend on the health of the subsistence resources in the Coastal Plain and its vicinity to

support their subsistence way of life, including to maintain cultural and spiritual practices

and their identity. Plaintiffs’ members and supporters have health, subsistence, cultural,

economic, recreational, scientific, environmental, aesthetic, educational, conservation,

and other interests in the Coastal Plain of the Arctic Refuge. Plaintiffs’ members and

supporters enjoy or use wildlife that inhabit these areas, in particular caribou, polar bears,

and birds. Plaintiffs’ members and supporters recreate on the Coastal Plain in multiple

seasons because of its exceptional wilderness values and the exceptional visitor

experience.

       29.    These interests, their members’ and supporters’ use and enjoyment of the

Coastal Plain and adjacent areas, and the resources present in the area and that rely on the

area, have been, are being, and will continue to be adversely affected by oil and gas

program and activities in the Coastal Plain, including leasing the Coastal Plain. The

leasing program, leasing, and oil and gas activities allowed by the lease program —

including seismic exploration — will degrade and harm the natural environment and

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 16 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 16 of 76
wildlife and habitat used and enjoyed by the Plaintiffs’ members and supporters, thereby

harming the interests of Plaintiffs’ members and supporters. The oil and gas lease

program, and activities enabled by the lease program and lease sale, will also impede

Plaintiffs’ members’ ability to access subsistence resources in the region or to use

subsistence resources that rely on the Coastal Plain, and impact cultural and spiritual

connections and traditions.

       30.     BLM’s adoption of a leasing program in violation of NEPA, ANILCA, the

Refuge Act, the Tax Act, the Wilderness Act, and the ESA threatens imminent

irreparable harm to the interests of the Plaintiffs and their members. The agency’s failure

to adhere to mandated procedures and its reliance on a flawed analysis also harms

Plaintiffs’ and their members’ and supporters’ ability to engage in the public process and

ensure informed decision making and compliance with statutory protections otherwise

mandated for the Coastal Plain.

       31.     These actual, concrete injuries suffered by Plaintiffs and their members and

supporters are fairly traceable to BLM’s adoption of the leasing program in violation of

the substantive and procedural protections of these laws, and would be redressed by the

relief sought in this case.

       32.     FWS’s deficient BiOP in violation of the ESA and APA threatens

imminent, irreparable harm to the interests of Plaintiffs and their members and supporters

to the Southern Beaufort Sea (SBS) population of polar bears. These actual, concrete

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 17 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 17 of 76
injuries suffered by Plaintiffs and their members and supporters are fairly traceable to the

deficient BiOp for the leasing program and would be redressed by the relief sought in this

case.

                                        Defendants

        33.    Defendant David Bernhardt is the Secretary of the Interior and is being

sued in his official capacity. Secretary Bernhardt is the official ultimately responsible

under federal law for ensuring that the actions and decisions of BLM and FWS comply

with all applicable laws and regulations. Secretary Bernhardt is the official who signed

the ROD.

        34.    Defendant DOI is an agency of the United States responsible for oversight

of BLM and FWS.

        35.    Defendant BLM is an agency within DOI. Under the Tax Act, it is

responsible for management of a competitive oil and gas program including the leasing,

development, production, and transportation of oil and gas in and from the Coastal Plain.

        36.    Defendant FWS is an agency within DOI and is charged with administering

units of the national wildlife refuge system, including the Arctic Refuge, and with

administering the ESA for polar bears (in addition to other terrestrial species).

                            IV.    STATEMENT OF FACTS
              The Exceptional Values of the Coastal Plain of the Arctic Refuge



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 18 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 18 of 76
       37.    The Arctic Refuge is iconic among America’s wildlife refuges. Many

consider it to be the crown jewel of the National Wildlife Refuge System, the largest

system of public lands and waters managed for wildlife conservation in the world. At

over 19 million acres, the Arctic Refuge is America’s largest and wildest national wildlife

refuge. It encompasses boreal forests in the south, glaciers in the Brooks Range, the

highest peak in Arctic Alaska, numerous braided rivers and natural springs, and the

Coastal Plain that borders the Beaufort Sea to the north.

       38.    Its over 1.5-million-acre Coastal Plain is a vibrant and ecologically rich

area that has been referred to as the “Serengeti of the Arctic” and is recognized as the

biological heart of the Arctic Refuge. It is rare and important habitat for many animals,

including caribou, polar and grizzly bears, birds, ice seals, musk oxen, and wolves.

       39.    The Porcupine Caribou Herd migrates annually through Alaska and

Canada, traveling upwards of 2,700 miles per year — the longest overland migration of

any terrestrial mammal. The Porcupine Caribou Herd relies on the Coastal Plain for

calving, post-calving, and insect relief habitat, and as a source of high-protein nutrition

away from predators.

       40.    The herd’s migratory path brings it to the Coastal Plain in the early

summer, as early as May, where, in a frenzy of activity, the tens of thousands of calves

are born within a few days of each other. The caribou cows find plentiful and high-

protein food on the Coastal Plain to nourish and replenish them after their long journey

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 19 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 19 of 76
and the stress of birth. The insect relief attributes of the Coastal Plain are also critical to

the herd. The relentless insects of the Arctic are a major problem for the caribou and can

even lead to death. The winds, coastline, and aufeis (areas of ice buildup along rivers)

provide critical and potentially life-saving insect relief.

       41.     The Arctic Refuge lies at the heart of the traditional homelands of the

Gwich’in people. As they have since time immemorial, the Gwich’in Nation of Alaska

and Canada relies heavily on the Porcupine Caribou Herd for subsistence and as the

foundation of their culture. Indeed, Porcupine caribou are so central to the lives of the

Gwich’in that they call themselves the “caribou people,” and the Gwich’in name for the

Coastal Plain is “Iizhik Gwats’an Gwandaii Goodlit” — which translates to “the Sacred

Place Where Life Begins.”

       42.     The relationship between the caribou and the Gwich’in is guided by the

belief that the caribou have a piece of the Gwich’in in their heart and the Gwich’in have a

piece of the caribou in their heart. As a result, the Gwich’in made a pact with the caribou

to protect them so the caribou can continue to provide for the Gwich’in. The Gwich’in

have maintained their cultural identity and connection to the Arctic Refuge and the

Coastal Plain for millennia.

       43.     Gwich’in traditional knowledge instructs that the caribou will be harmed by

the development of the Coastal Plain, the sacred calving and nursery grounds of the

Porcupine Caribou Herd.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 20 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 20 of 76
       44.     The Coastal Plain also provides denning habitat for polar bears, which are

protected as a threatened species under the ESA. Polar bear populations have been

reduced to a precarious state due to impacts from climate change, which will only worsen

as warming in the Arctic region continues.

       45.     The Coastal Plain has the highest density of onshore polar bear denning

habitat in America’s Arctic. This is because the topography of the Coastal Plain, where

the rivers and hills of the Coastal Plain create areas of deep snow drifts, is uniquely

different from the rest of Alaska’s Arctic. These areas where snow accumulates are ideal

denning sites for pregnant polar bears. Maternal denning habitat includes corridors

between the dens and the coast, as polar bears move along riverine corridors, traveling

between their dens and food sources.

       46.     The abundant plants and insects available in the summer also allow many

bird species to nest and forage on the Coastal Plain, which they do as part of their annual

migrations through all of North America’s flyways and, remarkably, to six continents.

Birds begin returning to the Coastal Plain in the spring and remain through late summer

and into early fall.

       47.     The Arctic Refuge is our nation’s premiere wilderness Refuge and the

wilderness values of the Coastal Plain are incomparable. The untrammeled nature

provides unique opportunities to study and understand ecosystems and functions on a

landscape scale. The integrity of the ecosystems provides unique habitat to numerous

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 21 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 21 of 76
wildlife species. The undeveloped and undisturbed character of the area offers world-

class wilderness recreation opportunities. The Coastal Plain also boarders the 8-million

acre Mollie Beattie Wilderness area within the Arctic Refuge.

          48.   In short, the ecological, cultural, and wilderness values of the Coastal Plain

are exceptional.

                The Imperiled Southern Beaufort Sea Population of Polar Bears

          49.   In 2008, FWS published its final rule listing the polar bear as a threatened

species under the ESA. FWS, Determination of Threatened Status for the Polar Bear

(Ursus maritimus) Throughout Its Range, 73 Fed. Reg. 28,212 (May 15, 2008). FWS also

published a Special Rule for the Polar Bear, 73 Fed. Reg. 76,249 (Dec. 16, 2008), which

specifies the protective measures that apply to the polar bear because of its threatened

status.

          50.   The Coastal Plain has the highest density of onshore polar bear denning

habitat for polar bears in America’s Arctic. FWS designated critical habitat for polar

bears in Alaska in 2011, including barrier island, sea ice, and terrestrial denning habitat.

Designation of Critical Habitat for the Polar Bear (Ursus maritimus) in the United States,

75 Fed. Reg. 76,086, 76,088–91 (Dec. 7, 2010). The vast majority of BLM’s oil and gas

leasing program area is land designated as terrestrial denning critical habitat.




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 22 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



          Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 22 of 76
       51.    The proportion of females denning on land has increased significantly as

sea ice diminishes due to climate change. Polar bears are particularly vulnerable to sea

ice melt given their life history and specialized habitat needs.

       52.    The Southern Beaufort Sea (SBS) population is among the most imperiled

polar bear populations in the world, having declined dramatically since the 1990s. In

addition to climate change, polar bears in the SBS population face threats from a wide

range of industrial activities, including onshore and offshore oil and gas development and

increased shipping. They are also subject to subsistence hunting and mortality due to

interactions with humans where there is a perceived threat to life and property.

       53.    The data and information on the population dynamics for the SBS polar

bears are outdated and incomplete.

       54.    Noise and visual disturbance from human activity and operation of

equipment, especially aircraft and vehicle traffic, have the potential to disturb polar bears

nearby. Disturbance of maternal females during the winter denning period can result in

premature den abandonment, or earlier den emergences and departures, adversely

affecting polar bear cub survival.

                      BLM’s Coastal Plain Leasing Program Process

       55.    In April 2018, BLM began the National Environmental Policy Act (NEPA)

process for the Coastal Plain leasing program when it published a notice of intent to

prepare an environmental impact statement for the Coastal Plain oil and gas program in

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 23 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 23 of 76
the Federal Register. Notice of Intent to Prepare an Environmental Impact Statement for

the Coastal Plain Oil and Gas Leasing Program, Alaska, 83 Fed. Reg. 17,562 (Apr. 20,

2018).

         56.   Numerous groups, including Plaintiffs, and hundreds of thousands of

individuals submitted comments to the agency. Plaintiffs’ comments outlined myriad

legal, technical, and resource issues that the agency needed to thoroughly explain and

review before adopting a leasing program.

         57.   In spring 2018, working in conjunction with the Arctic Slope Regional

Corporation and Kaktovik Inupiat Corporation, SAExploration, Inc. (SAE) applied to

BLM for an authorization to conduct three-dimensional (3D) seismic exploration on the

Coastal Plain.

         58.   According to SAE’s Plan of Operations, the goal of its proposal was to

identify potential targets for future lease sales on the Coastal Plain. SAE proposed to

conduct seismic activities across the entire Coastal Plain, including its lagoons, over the

course of two winter seasons.

         59.   Several groups, including Plaintiffs and scientific experts on Coastal Plain

resources, submitted comments to BLM on the proposed seismic application. These

comments explained that the agency should evaluate seismic exploration as part of the

Leasing Program EIS, in addition to other issues.



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 24 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



         Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 24 of 76
       60.    BLM has yet to approve or reject SAE’s proposal to conduct seismic

exploration on the Coastal Plain. According to BLM statements in a Petroleum News

article, as of August 13, 2020, BLM paused its processing of the application, pending

BLM’s receipt of an updated plan from SAE. To date, BLM has not released a NEPA

document analyzing the impacts of SAE’s seismic exploration project and application,

nor has the agency addressed these comments.

       61.    In December 2018, BLM released the draft environmental impact statement

(EIS) for the Coastal Plain leasing program and the ANILCA Section 810 Preliminary

Evaluation.

       62.    Plaintiffs and over one million individuals submitted comments on BLM’s

draft EIS. The majority of these comments opposed the oil and gas program.

       63.    BLM’s draft EIS considered a no-action alternative (Alternative A) and

three action alternatives — Alternatives B, C, and D, with Alternative D having two

subalternatives, Alternatives D1 and D2.

       64.    In comments on the draft EIS, Plaintiffs criticized BLM’s consideration of

alternatives, noting that the agency failed to consider a reasonable range of alternatives

and failed to consider numerous viable alternatives. Letter from Alaska Wilderness

League et al. to Nicole Hayes, Project Manager, BLM (Mar. 13, 2019).

       65.    Plaintiffs proposed multiple alternatives or components of alternatives that

provided more protections for the Coastal Plain’s resources. Plaintiffs explained how

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 25 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 25 of 76
each proposed alternative or component would be consistent with applicable statutory

mandates, including the Tax Act. Id.

       66.    In their comments, Plaintiffs also explained how BLM’s proposed program

was inconsistent with ANILCA’s and the Refuge Act’s conservation purposes for the

Coastal Plain and otherwise failed to comply with the Refuge Act and ANILCA. Id.

       67.    Plaintiffs also submitted comments criticizing BLM’s interpretation and

application of the 2,000-acre limitation on surface development. Id.

       68.    Plaintiffs submitted extensive comments on the faults and errors with

BLM’s analysis of direct, indirect, and cumulative impacts of the proposed oil and gas

leasing program for numerous resources. Plaintiffs commented on BLMs failure to

consider any site-specific impacts, transboundary impacts, and impacts from climate

change, in addition to other fundamental failings. Id.

       69.    These comments also included criticisms of the lease stipulations and

required operating procedures, as well as the analysis of the affected environment and

environmental consequences for greenhouse gas emissions and climate change, air

quality, water, polar bears, caribou, wilderness and recreation, soils, permafrost,

vegetation, and wetlands, and subsistence uses and resources, in addition to many others.

Id.




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 26 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 26 of 76
         70.   Plaintiffs also commented extensively on BLM’s failures to analyze the

impacts to or propose measures for the protection of the wilderness characteristics of the

Mollie Beattie Wilderness. Id.

         71.   Plaintiffs, and in particular the Gwich’in Steering Committee, submitted

extensive comments criticizing BLM’s ANILCA Section 810 Preliminary Evaluation and

the related draft EIS analysis, including raising BLM’s failure to consider all affected

Gwich’in communities in the analysis, its incomplete and faulty conclusions about the

impacts of an oil and gas program on the subsistence resources relied on by the Gwich’in,

including caribou and birds, and its incorrect conclusion that the oil and gas leasing

program would not significantly restrict subsistence uses for the Gwich’in. Id.; Letter

from Gwich’in Steering Committee to Nicole Hayes, Project Manager, BLM (Mar. 13,

2019).

         72.   BLM did not analyze either the proposed SAE seismic program or the

potentially significant impacts of seismic exploration in general on polar bears, tundra,

vegetation, permafrost, and other resources in the draft EIS — issues that Plaintiffs raised

in their comments. Letter from Alaska Wilderness League et al. to Nicole Hayes, Project

Manager, BLM.

         73.   Plaintiffs also pointed out that the draft EIS failed to examine impacts to

the SBS polar bear population or explain how such impacts could be avoided or

mitigated. Id. at 273–95.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 27 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



         Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 27 of 76
       74.     The draft EIS did not adequately consider how current levels of lethal take

will adversely affect individual SBS polar bears or the population as a whole, including

the cumulative effects to the population when combined with the additional impacts of oil

and gas activities on the Coastal Plain. Id.

       75.     BLM did not consider a range of alternatives or enforceable mitigation

measures sufficient to offer a meaningful difference in impacts to polar bears and their

critical habitat.

       76.     The draft EIS relied primarily on the use of forward looking infrared

(FLIR) camera surveys to detect denning bears in advance of activities as a means to

mitigate impacts. Plaintiffs submitted comments, including technical analysis from polar

bear expert Dr. Steven Amstrup, explaining why such surveys are not effective given

recent research demonstrating their shortcomings. See id.; Letter from Sierra Club to

Nicole Hayes, Project Manager, BLM (Mar. 13, 2019) (attaching Letter from Dr. Steven

Amstrup to Nicole Hayes, Project Manager, BLM (Mar. 8, 2019)). In fact, research

suggests that a 50% detection rate is probably close to the highest that could reasonably

be expected from FLIR surveys. Letter from Sierra Club to Nicole Hayes, Project

Manager, BLM, (Sept. 18, 2019) (attaching Letter from Dr. Steven Amstrup to Nicole

Hayes, Project Manager, BLM (Sept. 17, 2019)); see also Tom Smith et al., Efficacy of

aerial forward-looking infrared surveys for detecting polar bear maternal dens, 15 PLOS

ONE 2 (2020) (finding FLIR detection success rate of only 45% based on empirical data

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 28 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 28 of 76
from a set of industry surveys of northern Alaska). Detection success rates for the Coastal

Plain are likely be even lower than the 45% observed in other areas of northern Alaska

because of the deeper snow drifts and higher wind speeds prevailing on the Coastal Plain.

       77.    In September, BLM issued the final EIS and ANILCA Section 810 Final

Evaluation for the leasing program, and identified Alternative B as the preferred

alternative. EPA, Environmental Impact Statements, Notice of Availability, 84 Fed. Reg.

49,521 (Sept. 20, 2019).

       78.    In the final EIS, BLM modified the acreage available for lease under

Alternative D2 to 800,000 acres. 1 U.S. Dep’t of the Interior, Bureau of Land Mgmt.,

Coastal Plain Oil and Gas Leasing Program Final Environmental Impact Statement at 2-3

(2019) [hereinafter FEIS]. Otherwise, BLM did not analyze any new alternatives,

including the other alternatives proposed by Plaintiffs.

       79.    BLM did not explain its failure to consider an alternative that would not

allow seismic exploration on areas not offered for lease in the final EIS. See 1 id. at 2-44.

       80.    BLM did not explain its failure to consider a phased-leasing alternative in

the final EIS. See id.

       81.    BLM did not adequately consider the purposes of the Coastal Plain or

ensure that the oil and gas program would protect these purposes, and failed to consider

the three purposes of the public land order setting the Refuge aside in 1960. Id. at 3-296

to -297; 2 id. at app. D at D-3. BLM stated, summarily, that the action alternatives

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 29 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 29 of 76
“account for all purposes of the Arctic Refuge.” 1 id. at 1-2. However, the final EIS does

not indicate how the purposes will be met and BLM failed to analyze the impacts to all

purposes from the proposed program. Id. at 3-296 to -297.

       82.    Despite the concerns identified by Plaintiffs and numerous other

commenters, BLM’s final EIS still failed to adequately analyze the affected environment,

the environmental consequences, or ways to mitigate the impacts to numerous resources,

including but not limited to greenhouse gas emissions and climate change, air quality,

water, polar bears, caribou, wilderness and recreation, soils, permafrost, vegetation and

wetlands, and subsistence uses and resources.

       83.    In the final EIS, BLM only considered one mitigation measure to protect

the wilderness characteristics of the 8-million acre Mollie Beattie Wilderness: a 3-mile

buffer around the area that would prohibit surface occupancy and/or not offer those areas

for lease, and would also require aircraft to avoid flights below 2,000 feet within the

buffer. This measure, however, only applied to Alternative D. Id. at 2-18. BLM did not

propose, analyze, or adopt other mitigation measures to protect wilderness characteristics

of the Mollie Beattie Wilderness and the Coastal Plain. BLM otherwise failed to properly

evaluate the impacts of an oil and gas program on the wilderness characteristics of the

Mollie Beattie Wilderness and the Coastal Plain. Id. at 3-304 to -306.

       84.    BLM set out its interpretation of the 2,000-acre limit on surface

development of production and support facilities. Id. at 1-6 to -7; 2 id. at app. S at S-3 to -

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 30 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 30 of 76
9. BLM stated that it cannot authorize anything less than 2,000 acres of development for

surface facilities under the terms of the Tax Act. 1 id. at 2-44. This interpretation set out

what components of oil and gas activities would be included in the limitation. Id. It also

informed BLM’s development scenario and impacts analysis for each alternative. Id. at 1-

7, 2 id. at app. S at S-4; id. app. B at B-10, B-22 to -26.

       85.    Additionally, BLM explained that it would allow acreage to be reclaimed

and then new acreage to be developed, potentially in excess of 2,000 acres over time (but

not more than 2,000 acres could be authorized at any given time). Id. at app. S at S-5 to -

6. In other words, BLM treated the 2,000-acre limitation as a rolling limitation, not a

cumulative cap and applied this interpretation to each action alternative. Id.

       86.    BLM identified the areas of high, medium, and low hydrocarbon potential,

including for each action alternative. 1 id. 3-46 to -47, 2 id. at app. A at Map 3-6, 3-7, 3-8

& 3-9, app. B at B-3 to -5 & Map B-1

       87.    BLM’s ANILCA Section 810 Final Evaluation relied primarily on the

information and analysis in the final EIS. 2 id. at app. E at E-2. In the ANILCA Section

810 Final Evaluation, BLM evaluated the impact of the oil and gas leasing program on

only four communities: Kaktovik, Nuiqsut, Arctic Village, and Venetie — and failed to

evaluate the impacts of an oil and gas leasing program on other communities, despite

recognizing many additional communities have subsistence-use connections to Coastal

Plain resources. Id. at E-3 to -4.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 31 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 31 of 76
       88.     In evaluating the impacts of each alternative on these four communities,

BLM incorrectly determined that the alternatives would not significantly restrict

subsistence uses for Arctic Village and Venetie. Id. at E-4 to -20.

       89.     The subsistence resources that BLM evaluated included only fish, marine

mammals, and caribou; BLM failed to consider other important food sources that make

up the wild foods consumed by the Gwich’in. Id. at E-3.

       90.     BLM also failed to incorporate the extensive traditional knowledge shared

by the Gwich’in about the impacts of oil and gas on their subsistence uses and traditional

practices of Coastal Plain resources in the ANILCA Section 810 Final Evaluation.

       91.     BLM did not hold a formal ANILCA section 810 hearing or make formal

findings under ANILCA section 810(a)(3) for any Gwich’in village.

       92.     BLM included Lease Notice 2, which provides that BLM will not approve

any exploration or development activity with the potential to “take” marine mammals

unless the applicant/operator applies for and provides documentation of compliance with

relevant take authorization(s) under the MMPA prior to commencement of oil and gas

activities. 1 id. at 2-43. Lease Stipulation 5 provides the following requirement/standard:

“[c]omply with ESA and [MMPA] requirements.” Id. at 2-11.

       93.     In the final EIS, BLM repeatedly stated that it lacks authority to preclude

activities on leases that are “necessary” for “access” to carry out the oil and gas program.

See, e.g., 2 id. at app. S at S-223.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 32 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 32 of 76
       94.    FWS released a modeling study in December 2019 that quantitatively

evaluated the impacts to denning bears and cubs on the Coastal Plain from an area-wide

seismic survey, taking into account the impact of mitigation measures. Ryan Wilson &

George Durner, Seismic Survey Design and Effects on Maternal Polar Bear Dens, 84

Jour. Wild. Mgmt. 201 (2019). The study found that extensive timing and geographic

restrictions on seismic activities would be needed to protect denning bears and ensure

compliance with the Marine Mammal Protection Act (MMPA).

       95.    On March 13, 2020, FWS issued the programmatic BiOp for the leasing

program analyzing impacts to polar bears and other protected species under FWS’s

jurisdiction. FWS, Biological Opinion for Coastal Plain Oil and Gas Leasing Program

Arctic National Wildlife Refuge (Mar. 13, 2020) [hereinafter BiOp]. The cover letter

transmitting the BiOp to BLM lists the documents upon which FWS relied in preparing

the BiOp. That list includes the draft EIS, but not the final EIS.

       96.    The BiOp concluded that BLM’s decision to open the entire Coastal Plain

to leasing as described under Alternative B, and subsequent lease sales, will not

jeopardize the survival and recovery of polar bears or result in the destruction or adverse

modification of the species’ designated critical habitat. Id. at 128.

       97.    The BiOp acknowledges that there could be harm to polar bears, but did not

attempt to quantify those harms or incidental take, stating that the locations of specific

exploration and development activities are unknown at the leasing stage and that

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 33 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 33 of 76
quantifying take is not be possible at this stage. Id. at 113. The BiOp did not include an

incidental take statement.

       98.    The BiOp did not acknowledge or discuss the recent FWS study

quantitatively estimating the extent of take from area-wide seismic surveys, despite

assuming such a survey would occur within two years of the first lease sale. Id. at 15.

       99.    FWS identified four project design criteria (PDC) that it stated would

ensure compliance with Section 7(a)(2) of the ESA. Id. at 107–08. Most relevant here are

PDCs 1 and 2. PDC 1 provides that, through a “lease notice,” BLM will require

documentation of compliance with the MMPA before BLM will authorize any on-the-

ground oil and gas activities. Id at 107. PDC 2 provides that BLM will conduct future

“step-down” ESA consultation on a project-by-project basis. Id. at 107.

       100.   Throughout the BiOp, FWS relies on future MMPA compliance as the

primary mechanism to ensure against jeopardy to the polar bear under the ESA. Id. at

114–16. In relying on future mitigation measures put in place via future MMPA

authorizations, FWS failed to discuss recent studies finding that traditional den detection

methods failed to detect the majority of known polar bear maternal dens. The BiOp also

failed to address whether a “lease notice” would provide adequate authority to preclude

activities on leases in light of DOI and BLM’s interpretations of the Tax Act, the MMPA,

and the legal effect of “lease notices.”



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 34 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 34 of 76
       101.   Regarding critical habitat, the BiOp does not attempt to quantify the total

extent of impacts from the program. The BiOp assumes that MMPA compliance and

future ESA consultations will ensure against any destruction or adverse modification. Id.

at 123. The BiOp does not explain this assumption in light of the fact that the MMPA

does not include an express standard addressing protection or consideration of designated

critical habitat; nor does it address FWS’s comments stating that MMPA compliance

would not prevent habitat loss due to behavioral avoidance of structures after the

construction period. Nor does it address that future consultations will not address the

totality of the program’s impacts. The BiOp also relies on an interpretation of the 2,000-

acre limit under the Tax Act that would restrict the total surface footprint of the oil and

gas facilities to no more than 2,000 acres at any point in time. Id.

       102.   The BiOp does not consider the impacts of the direct or indirect greenhouse

gas emissions from the Coastal Plain oil and gas development or production on

exacerbating climate change related impacts on polar bears. It relies on a May 14, 2008

FWS policy memo to say that such analysis of indirect emissions is not required due to

the unavailability of scientific information. The BiOp fails to address existing scientific

and technical information that has become available in the last decade that demonstrates

such an analysis can indeed be conducted for polar bears.




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 35 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 35 of 76
       103.   On August 17, 2020, Secretary Bernhardt signed the ROD for the leasing

program. U.S. Dep’t of the Interior & BLM, Coastal Plain Oil and Gas Leasing Program

Record of Decision (2020) [hereinafter ROD].

       104.   The ROD adopted Alternative B as the Coastal Plain Leasing Program, the

most extensive alternative considered in the final EIS, opening “the entire program area”

to oil and gas leasing, “and consequently for future potential exploration, development,

and transportation.” Id. at 2–3.

       105.   The ROD adopted the lease stipulations and required operating procedures

(ROPs) considered in the final EIS under that alternative (with only minor changes to two

ROPs and one lease notice). Id. at 3, 5; id. at app. A.

       106.   The ROD stated that the leasing program protects the ANILCA purposes of

the Coastal Plain, but acknowledged that there will be “some potential impact on the

other four purposes.” Id. at 7–8. The ROD did not discuss the original purposes of the

Arctic National Wildlife Range.

       107.   The ROD did not adopt the interpretation of the 2,000-acre limitation set

forth and applied in the final EIS. Id. at 2, 4, 5. The ROD indicated that BLM would not

apply the “rolling cap” approach from the final EIS that would have allowed additional

infrastructure beyond the initial 2,000 acres once the previously impacted areas had been

“reclaimed.” Id. at 12–13. However, the ROD also contained a new interpretation of the

2,000-acre limit that identified and defined what facilities could be included within that

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 36 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 36 of 76
limitation. Id. at 11–13. The ROD explained that many facilities that were assumed to be

within the 2,000-acre limitation in the final EIS may not actually be counted toward that

limitation, including airstrips, barge landings, roads, and gravel mines. Id. at 13. BLM

based this new interpretation on its conclusion that the facilities counting toward the

2,000-acre limitation needed to be both “production and support facilities.” Id. at 12. The

ROD explained that “support” facilities that could be attributed to any other phase of oil

and gas activities, such as transportation, exploration, or development, would not be

limited by the 2,000-acre cap. In other words, the agency indicated that under this new

interpretation that it could authorize far more than 2,000 acres of infrastructure to be

present on the Coastal Plain at any given point in time. However, the ROD also stated

that the agency would not make specific determinations about which facilities would

count toward the 2,000 acres until later in time. Id. at 12–13.

       108.   BLM stated that making the entire Coastal Plain available for leasing will

ensure that it is offering the highest hydrocarbon potential areas for lease, and that the

agency cannot know which areas have the highest potential until exploration drilling

occurs. Id. at 17.

       109.   BLM stated its position in the ROD that it cannot refuse to issue a right-of-

way grant or other authorizations necessary for access and that its discretion is

superseded by the Tax Act. Id. at 9–10.



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 37 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 37 of 76
       110.   The ROD stated that BLM consulted with FWS on its leasing program in

order to fulfill its obligations under section 7(a)(2) of the ESA. Id. at 21. The ROD

summarized the ESA consultation and recommendations from FWS’s BiOp. Id. at 23–24.

       111.   The ROD summarized the ANILCA Section 810 Final Evaluation from the

final EIS. Id. at 24–27.

                             V.     LEGAL BACKGROUND
       112.   Because of its abundant wildlife and ecological importance, efforts to

protect the Arctic National Wildlife Refuge began in the mid-1950s. The area was first

formally set aside and granted federal protections in 1960 when it was designated as the

Arctic National Wildlife Range (Range). Public Land Order 2214, Establishing the Arctic

National Wildlife Range at 1 (Dec. 6, 1960). The Range was designated “for the purpose

of preserving unique wildlife, wilderness and recreational values.” Id.

                     Alaska National Interest Lands Conservation Act

       113.   Following statehood and various attempts to address Indigenous land

claims and federal conservation land designations, the Alaska National Interest Lands

Conservation Act (ANILCA) was passed in 1980. 94 Stat. 2371 (Dec. 2, 1980).

       114.   Congress passed ANILCA “[i]n order to preserve for the benefit, use,

education, and inspiration of present and future generations certain lands and waters in

the State of Alaska that contain nationally significant natural, scenic, historic,



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 38 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 38 of 76
archeological, geological, scientific, wilderness, cultural, recreational, and wildlife

values.” ANILCA § 101(a), 16 U.S.C. § 3101(a).

       115.   ANILCA has a broad purpose focused on conservation and subsistence:

       It is the intent of Congress in this Act to preserve unrivaled scenic and
       geological values associated with natural landscapes; to provide for the
       maintenance of sound populations of, and habitat for, wildlife species of
       inestimable values to the citizens of Alaska and the Nation, including those
       species dependent on vast relatively undeveloped areas; to preserve in their
       natural state extensive unaltered arctic tundra, boreal forest, and coastal
       rainforest ecosystems; to protect the resources related to subsistence needs;
       to protect and preserve historic and archeological sites, rivers, and lands,
       and to preserve wilderness resource values and related recreational
       opportunities, including but not limited to hiking, canoeing, fishing, and
       sport hunting, within large arctic and subarctic wild lands and on free-
       flowing rivers; and to maintain opportunities for scientific research and
       undisturbed ecosystems.

ANILCA § 101(b), 16 U.S.C. § 3101(b).

       116.   Congress also specifically stated that a purpose of ANILCA was to

“provide the opportunity for rural residents engaged in a subsistence way of life to

continue to do so.” ANILCA § 101(c), 16 U.S.C. § 3101(c).

       117.   In ANILCA, Congress re-designated the Range as the Arctic National

Wildlife Refuge. ANILCA § 303(2)(A). Congress added additional acreage to the south

and west of the Range to expand the re-designated Arctic Refuge. Id.

       118.   Congress recognized four specific purposes for the Arctic Refuge, in

addition to those recognized in the 1960 Public Land Order and ANILCA more generally.

The ANILCA purposes for the Arctic Refuge are:

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 39 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 39 of 76
       (i)     to conserve fish and wildlife populations and habitats in their natural
               diversity including, but not limited to, the Porcupine caribou herd
               (including participation in coordinated ecological studies and
               management of this herd and the Western Arctic caribou herd), polar
               bears, grizzly bears, muskox, Dall sheep, wolves, wolverines, snow
               geese, peregrine falcons and other migratory birds and Arctic char
               and grayling;
       (ii)    to fulfill the international treaty obligations of the United States with
               respect to fish and wildlife and their habitats;
       (iii)   to provide, in a manner consistent with the purposes set forth in
               subparagraphs (i) and (ii), the opportunity for continued subsistence
               uses by local residents, and
       (iv)    to ensure, to the maximum extent practicable and in a manner
               consistent with the purposes set forth in paragraph (i), water quality
               and necessary water quantity within the refuge.

Id. § 303(2)(B).

       119.    ANILCA section 305 also recognized that existing protective mandates not

in conflict with ANILCA would remain in place:

       [a]ll proclamations, Executive orders, public land orders and other
       administrative actions in effect on the day before the date of the enactment
       of this Act with respect to units of the National Wildlife Refuge System in
       the State shall remain in force and effect except to the extent that they are
       inconsistent with this Act or the Alaska Native Claims Settlement Act, and
       in such case, the provisions of such Acts shall prevail.

       120.    The original three purposes of the Range and the four additional ANILCA

purposes are all statutory purposes that apply to the Coastal Plain. ANILCA § 305; FWS,

Arctic Nat’l Wildlife Refuge Revised Comprehensive Conservation Plan and Envtl.

Impact Statement at 1-21 (Jan. 2015).




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 40 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 40 of 76
       121.   ANILCA section 304(c) also withdrew all National Wildlife Refuges “from

all forms of appropriation or disposal under the public land laws, including location,

entry and patent under the mining laws.”

       122.   Additionally, Congress designated the majority of the Range

(approximately 8 million acres, excluding the Coastal Plain) as Wilderness. ANILCA §

702(3). This Wilderness area was subsequently named the Mollie Beattie Wilderness

after the first female director of the U.S. Fish and Wildlife Service.

       123.   The potential development of the Coastal Plain for oil and gas was also

addressed in ANILCA. Other than authorizing a one-time surface exploration program

that has now expired, ANILCA § 1002(a)–(h), 16 U.S.C. § 3142(a)–(h), ANILCA section

1003 imposed a prohibition on oil and gas development in the Arctic Refuge, including

the Coastal Plain. 16 U.S.C. § 3143. The Coastal Plain was also specifically “withdrawn

from all forms of entry or appropriation under the mining laws, and from operation of the

mineral lease laws, of the United States.” ANILCA § 1002(i), 16 U.S.C. § 3142(i).

       124.   Title VIII of ANILCA recognizes that subsistence uses are a public interest

and provides a framework to consider and protect subsistence uses in agency decision-

making processes. 16 U.S.C. §§ 3111–3126. In enacting Title VIII, Congress found that

“the continuation of the opportunity for subsistence uses . . . is essential to Native

physical, economic, traditional, and cultural existence.” ANILCA § 810(1), 16 U.S.C

3111(1).

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 41 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 41 of 76
       125.   ANILCA broadly defines “subsistence use” as “the customary and

traditional uses by rural Alaska residents of wild, renewable resources for direct personal

or family consumption as food, shelter, fuel, clothing, tools, or transportation; for the

making and selling of handicraft articles out of nonedible byproducts of fish and wildlife

resources taken for personal or family consumption; for barter, or sharing for personal or

family consumption; and for customary trade.” ANILCA § 803, 16 U.S.C. § 3113.

       126.   Under ANILCA section 810, if an agency is going to withdraw, reserve,

lease, or otherwise allow the use, occupancy, or disposition of land, the agency conducts

what is often referred to as a “tier-1 analysis” to determine the proposed action’s impact

on subsistence uses. ANILCA § 810(a), 16 U.S.C. § 3120(a). The agency “shall evaluate

the effect of such use, occupancy, or disposition on subsistence uses and needs, the

availability of other lands for the purposes sought to be achieved, and other alternatives

which would reduce or eliminate the use, occupancy, or disposition of public lands

needed for subsistence purposes.” Id. In doing so, the agency must also consider

cumulative impacts.

       127.   If the agency conducts the tier-1 analysis and determines that the activities

will not “significantly restrict subsistence uses,” then the agency issues a Finding of No

Significant Restriction and section 810’s requirements are met. Id.

       128.   ANILCA also mandates that the agency provide public notice and hold

hearings in potentially affected communities if it makes a finding that the action may

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 42 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 42 of 76
significantly restrict subsistence uses under section 810. ANILCA § 810(a)(2), 16 U.S.C.

§ 3120(a)(2).

       129.     If the agency finds that the proposed action would “significantly restrict

subsistence uses,” the agency then conducts a “tier-2” analysis. In that analysis, the

agency can only move forward if it finds that the restriction on subsistence is necessary

and consistent with sound public land management principals; involves the minimum

amount of public lands necessary to accomplish the purpose of the proposed action; and

the agency takes reasonable steps to minimize the adverse impacts to subsistence uses

and resources. ANILCA § 810(a)(1)–(3), 16 U.S.C. § 3120(a)(1)–(3).

       130.     When an agency prepares an EIS under NEPA, the ANILCA section 810

evaluation is included as part of that process. ANILCA § 810(b), 16 U.S.C. § 3120(b).

       131.     To guide administration of refuges in Alaska, ANILCA states that “[e]ach

refuge shall be administered by the Secretary . . . in accordance with the laws governing

the administration of units of the National Wildlife Refuge System, and this Act.”

ANILCA § 304(a).

       132.     ANILCA also mandates that for Wilderness, “[e]xcept as otherwise

expressly provided for in this Act wilderness designated by this Act shall be administered

in accordance with applicable provisions of the Wilderness Act governing areas

designated by that Act as wilderness.” Id. § 707.



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 43 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 43 of 76
                   National Wildlife Refuge System Administration Act

       133.    The National Wildlife Refuge System Administration Act (Refuge Act)

governs the administration of the entire National Wildlife Refuge System. 16 U.S.C. §

668dd. It mandates that the Secretary, acting solely through FWS, administer and manage

the National Wildlife Refuge System, which includes the Arctic Refuge. Id. §

668dd(a)(1).

       134.    The mission of the National Wildlife Refuge System “is to administer a

national network of lands and waters for the conservation, management, and where

appropriate, restoration of the fish, wildlife, and plant resources and their habitats within

the United States for the benefit of present and future generations of Americans.” Id. §

668dd(a)(2); see also 50 C.F.R. § 25.11(b).

       135.    Under the Refuge Act, each refuge “shall be managed to fulfill the mission

of the System, as well as the specific purposes for which that refuge was established.” 16

U.S.C. § 668dd(a)(3)(A); see also 16 U.S.C. § 668ee(10) (defining “purposes of the

refuge” to include those “purposes specified in or derived from the law, . . . [or] public

land order . . . establishing, authorizing, or expanding a refuge, refuge unit, or refuge

subunit”).

       136.    The Refuge Act also identifies multiple purposes for administration of the

National Wildlife Refuge System, including “conservation of fish, wildlife, and plants,

and their habitats,” “ensur[ing] that the biological integrity, diversity, and environmental

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 44 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 44 of 76
health of the System are maintained,” and “to contribute to the conservation of the

ecosystems of the United States.” Id. § 668dd(a)(4)(A–C); see also 50 C.F.R. § 25.11(b).

                                      The Wilderness Act

       137.    In passing the Wilderness Act, Congress sought “to secure for the

American people of present and future generations the benefits of an enduring resource of

wilderness.” 16 U.S.C. § 1131(a).

       138.    To achieve this goal, it established the National Wilderness Preservation

System and mandated that areas designated as Wilderness “be administered for the use

and enjoyment of the American people in such manner as will leave them unimpaired for

future use and enjoyment as wilderness, and so as to provide for the protection of these

areas, the preservation of their wilderness character, and for the gathering and

dissemination of information regarding their use and enjoyment as wilderness.” 16

U.S.C. § 1131(a).

       139.    Wilderness is defined in relation to what it is not: is it not areas where man

and his own works dominate the landscape. Id. § 1131(c). Instead, Wilderness is “an area

where the earth and its community of life are untrammeled by man, where man himself is

a visitor who does not remain.” Id.

       140.    Wilderness is defined as an undeveloped area protected and managed to

preserve it:



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 45 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 45 of 76
       An area of wilderness is further defined to mean in this chapter an area of
       undeveloped Federal land retaining its primeval character and influence,
       without permanent improvements or human habitation, which is protected
       and managed so as to preserve its natural conditions and which (1)
       generally appears to have been affected primarily by the forces of nature,
       with the imprint of man's work substantially unnoticeable; (2) has
       outstanding opportunities for solitude or a primitive and unconfined type of
       recreation; (3) has at least five thousand acres of land or is of sufficient size
       as to make practicable its preservation and use in an unimpaired condition;
       and (4) may also contain ecological, geological, or other features of
       scientific, educational, scenic, or historical value.

Id.

       141.   The Wilderness Act recognizes the following public purposes for

Wilderness: “recreational, scenic, scientific, educational, conservation, and historical

use.” Id. § 1133(b).

       142.   The Wilderness Act mandates that “each agency administering any area

designated as wilderness shall be responsible for preserving the wilderness character of

the area and shall so administer such area for such other purposes for which it may have

been established as also to preserve its wilderness character.” 16 U.S.C. § 1133(b); see

also id. § 1133(a) (noting that the purposes of the Wilderness Act supplement the

purposes that national wildlife refuges “are established and administered”).

                               Tax Cuts and Jobs Act of 2017

       143.   In late 2017, Congress passed An Act to Provide for Reconciliation

Pursuant to Titles II and V of the Concurrent Resolution on the Budget for Fiscal Year



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 46 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 46 of 76
2018, Pub. L. 115-97, H.R. 1, title II (Tax Act), which repealed section 1003 of ANILCA

as it applied to the Coastal Plain. Id. § 20001(b)(1).

       144.   That legislation directs the Secretary to “establish and administer a

competitive oil and gas program for the leasing, development, production, and

transportation of oil and gas in and from the Coastal Plain.” Id. § 20001(b)(2)(A).

       145.   The Tax Act also amended ANILCA section 303(2)(B) (the Arctic Refuge

purposes section) to include an additional purpose for the Coastal Plain: “to provide for

an oil and gas program on the Coastal Plain.” Id. § 20001(b)(2)(B)(iii). The Tax Act did

not otherwise modify the purposes of the Arctic Refuge or waive or alter any other

applicable laws.

       146.   The Tax Act requires the Secretary to hold two lease sales — the first

within four years, the second within seven — from the enactment of that legislation. Each

lease sale must offer at least 400,000 acres and include “those areas that have the highest

potential for the discovery of hydrocarbons.” Id. § 20001(c).

       147.   The Tax Act also limited surface development to a maximum of 2,000

acres for production and support facilities by stating that BLM: “shall authorize up to

2,000 surface acres of Federal land on the Coastal Plain to be covered by production and

support facilities (including airstrips and any areas covered by gravel berms or piers for

support of pipelines) during the term of the leases under the oil and gas program under

this section.” Id. § 20001(c)(3).

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 47 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 47 of 76
                             National Environmental Policy Act

       148.     The National Environmental Policy Act (NEPA) is “our basic national

charter for protection of the environment.” 40 C.F.R. § 1500.1(a). 1 NEPA’s twin aims are

to ensure that federal agencies take a hard look at the environmental impacts of their

proposed actions before taking an action and to ensure that agencies provide relevant

information to the public so the public can play a role in both the decision-making

process and the implementation of the decision. 42 U.S.C. § 4332(2)(C); 40 C.F.R. §§

1502.1, 1502.16. By focusing the agency’s attention on the environmental consequences

of its proposed action, NEPA ensures that important effects will not be overlooked or

underestimated only to be discovered after an agency has committed resources. 42 U.S.C.

§ 4332(2)(C).

       149.     NEPA requires federal agencies to prepare a detailed environmental impact

statement (EIS) for every major federal action that will have a significant impact on the

quality of the human environment. 42 U.S.C. § 4332. An EIS is required to “provide full

and fair discussion of significant environmental impacts and shall inform decisionmakers




       1
        The Council on Environmental Quality (CEQ) recently issued new regulations
implementing NEPA, which take effect September 14, 2020. Update to the Regulations
Implementing the Procedural Provisions of the National Environmental Policy Act
(“Final Rule”), 85 Fed. Reg. 43,304 (July 16, 2020). CEQ’s prior regulations govern the
EIS and ROD and all references are to those prior regulations.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 48 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 48 of 76
and the public of the reasonable alternatives which would avoid or minimize adverse

impacts or enhance the quality of the human environment.” 40 C.F.R. § 1502.1.

       150.   An EIS must consider (1) “the environmental impact of the proposed

action,” (2) “any adverse environmental impacts that cannot be avoided,” (3)

“alternatives to the proposed action,” (4) “the relationship between local short-term uses .

. . and the maintenance and enhancement of long-term productivity,” and (5) “any

irreversible and irretrievable commitments of resources.” 42 U.S.C. § 4332(2)(C); see

also 40 C.F.R. § 1502.16.

       151.   The alternatives analysis is the heart of a NEPA document, and NEPA’s

implementing regulations direct agencies to “[r]igorously explore and objectively

evaluate all reasonable alternatives.” 40 C.F.R. § 1502.14(a). The alternatives considered

should include those “that will avoid or minimize adverse effects of the actions upon the

quality of the human environment.” Id. § 1500.2(e).

       152.   In its alternatives’ analysis, the agency must “present the environmental

impacts of the proposal and the alternatives in comparative form, thus sharply defining

the issues and providing a clear basis for choice among options by the decisionmaker and

the public.” Id. § 1502.14; see also id. § 1505.1(e). This requires the agency to “[d]evote

substantial treatment to each alternative considered in detail . . . so that reviewers may

evaluate their comparative merits.” Id. § 1502.14(b).



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 49 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 49 of 76
       153.   An EIS must “state how alternatives considered in it and decisions based on

it will or will not achieve the requirements of [NEPA] and other environmental laws and

policies.” Id. § 1502.2(d). For alternatives that are excluded from agency analysis, the

agency must explain that decision. Id.

       154.   NEPA requires agencies to analyze the direct, indirect, and cumulative

environmental effects of the alternatives, including the proposed action, as well as the

means to mitigate against those adverse environmental consequences. 42 U.S.C. §

4332(2)(C); 40 C.F.R. §§ 1502.14, 1502.16, 1508.7.

       155.   An “effect” as used in NEPA and its implementing regulations “includes

ecological (such as the effects on natural resources and on the components, structures,

and functioning of affected ecosystems), aesthetic, historic, cultural, economic, social, or

health, whether direct, indirect, or cumulative.” 40 C.F.R. § 1508.8(b); see also id. §

1508.14 (defining “[h]uman environment . . . to include the natural and physical

environment and the relationship of people with that environment”).

       156.   Direct effects “are caused by the action and occur at the same time and

place.” Id. § 1508.8(a).

       157.   Indirect effects are “caused by the action and are later in time or farther

removed in distance, but are still reasonably foreseeable.” Id. § 1508.8(b). Indirect effects

include “induced changes in the pattern of land use” and “related effects on air and water

and other natural systems, including ecosystems.” Id.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 50 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 50 of 76
          158.   Cumulative impact is defined as:

          the impact on the environment which results from the incremental impact
          of the action when added to other past, present, and reasonably foreseeable
          future actions regardless of what agency . . . or person undertakes such
          other actions. Cumulative impacts can result from individually minor but
          collectively significant actions taking place over a period of time.

Id. § 1508.7.

          159.   Mitigation includes consideration of how to avoid impacts completely by

not taking a certain action or parts of an action; minimize impacts by limiting the degree

or magnitude of the action and its implementation; address the impact by repairing,

rehabilitating, or restoring the affected environment; reduce the impact over time through

preservation and maintenance; and compensate for the impact. Id. § 1508.20.

                                   Endangered Species Act

          160.   Congress enacted the ESA to protect and conserve threatened and

endangered species and the ecosystems upon which they depend. 16 U.S.C. § 1531(b),

(c)(1).

          161.   The goal of the ESA is not only to temporarily save endangered and

threatened species from extinction, but also to recover these species to the point where

they are no longer in danger of extinction, and thus no longer in need of ESA protection.

Id. §§ 1531(b) (purposes), 1532(3) (definitions).

          162.   The National Marine Fisheries Service and FWS jointly administer the

ESA. As relevant here, FWS has responsibility for administering the ESA and performing

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 51 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



          Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 51 of 76
consultations for the polar bear. 50 C.F.R. § 402.01(b). The BLM is the action agency for

purposes of the Coastal Plain oil and gas leasing program.

       163.   Section 7(a)(2) of the ESA obligates federal agencies to ensure “that any

action authorized, funded or carried out by such agency . . . is not likely to jeopardize the

continued existence of any endangered species or threatened species ore result in the

destruction or adverse modification of [critical] habitat.” 16 U.S.C. § 1536(a)(2).

       164.   To fulfill this substantive duty, Section 7(a)(2) imposed procedural

obligations on federal agencies to consult with FWS. Id.

       165.   The ESA prescribes a multi-step process to ensure compliance with its

substantive provisions by federal agencies. A federal agency proposing to take an action

must inquire of the Secretary of Interior whether any threatened or endangered species

“may be present” in the area of the proposed action. 16 U.S.C. § 1536(c)(1). If the answer

is affirmative, the agency shall conduct a biological assessment to determine whether

such species “is likely to be affected” by the action. Id.

       166.   If the action agency determines that the action is “likely to adversely affect”

the listed species, formal consultation with the Secretary is required. 50 C.F.R. §

402.14(b); id. at § 402.02, 402.14(a); 16 U.S.C. § 1536(a)(3). Formal consultation

concludes with the FWS’s issuance of a biological opinion under Section 7(b)(3) of the

ESA. 50 C.F.R. § 402.02. The FWS and the action agency must each utilize the “best



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 52 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 52 of 76
scientific and commercial data available” during the consultation process. 16 U.S.C. §

1536(a)(2); 50 C.F.R. § 402.14(d).

       167.    In a biological opinion, the FWS must determine whether the federal action

subject to the consultation is likely to jeopardize the listed species or destroy or adversely

modify critical habitat. 16 U.S.C. § 1536(b)(4). The biological opinion must include a

summary of the information upon which the opinion is based, an evaluation of the current

status of the listed species, the effects of the action, and the cumulative effects. 50 C.F.R.

§ 402.14(g)(2), (g)(3).

       168.    The “effects of the action” include “all consequences to listed species or

critical habitat that are caused by the proposed action, including the consequences of

other activities that are caused by the proposed action.” 50 C.F.R. § 402.02. Cumulative

effects are “effects of future State or private activities . . . that are reasonably certain to

occur within the action area of the Federal action[.]” Id.

       169.    Programmatic consultation is:

       a consultation addressing an agency's multiple actions on a program,
       region, or other basis . . . such as: (1) Multiple similar, frequently
       occurring, or routine actions expected to be implemented in particular
       geographic areas; and (2) A proposed program, plan, policy, or regulation
       providing a framework for future proposed actions.

50 C.F.R. § 402.02.




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 53 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 53 of 76
       170.   Where an action is authorized by a statute that allows the agency to take

incremental steps toward completing the action, the action agency may only proceed with

or authorize the incremental steps if:

       (1) [t]he biological opinion does not conclude that the incremental step
       would violate section 7(a)(2); (2) [t]he Federal agency continues
       consultation with respect to the entire action and obtains biological
       opinions, as required, for each incremental step; (3) [t]he Federal agency
       fulfills its continuing obligation to obtain sufficient data upon which to base
       the final biological opinion on the entire action; (4) [t]he incremental step
       does not violate section 7(d) of the Act concerning irreversible or
       irretrievable commitment of resources; and (5) [t]here is a reasonable
       likelihood that the entire action will not violate section 7(a)(2) of the Act.

50 C.F.R. § 402.14(k).

       171.   A biological opinion cannot limit its review of an agency action in a

manner that segments the analysis and thereby allows for a piecemeal approach to the

brink of jeopardy or destruction or adverse modification of critical habitat. See Wild Fish

Conservancy v. Salazar, 628 F.3d 513, 522–23 (9th Cir. 2010).

       172.   A biological opinion must analyze the entire action before making a

decision that may affect listed species or their habitat, including a programmatic decision.

See Conner v. Burford, 848 F.2d 1441, 1454 (9th Cir. 1988).

       173.   After FWS adds the direct and indirect effects of the action to the

environmental baseline and cumulative effects, it must make its determination of

“whether the action is likely to jeopardize the continued existence of a listed species.” 16

U.S.C. § 1536(b)(3), (b)(4); 50 C.F.R. § 402.14(h). In evaluating whether an action will

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 54 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 54 of 76
jeopardize the continued existence of a listed species, the biological opinion must

evaluate whether the action “reasonably would be expected, directly or indirectly, to

reduce appreciably the likelihood of” the recovery of a listed species in the wild, even if

the Service concludes the action would not reduce the likelihood of survival. Nat’l

Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 524 F.3d 917, 931–32 (9th Cir. 2008)

(interpreting 50 C.F.R § 402.02).

       174.   Where an agency relies upon mitigation measures to ensure against

jeopardy, such mitigation measures must be reasonably certain to occur. Id., 524 F.3d at

936 n.17.

       175.   If the biological opinion concludes that an action is likely to result in

jeopardy to a listed species, the biological opinion must set forth the reasonable and

prudent alternatives that would avoid this ESA violation. 16 U.S.C. § 1536(b)(3)(A); 50

C.F.R. §§ 402.02, 402.14(h)(3).

       176.   Regardless of the conclusion reached in the biological opinion, the action

agency has an independent duty to ensure that its actions are not likely to jeopardize the

continued existence of listed species. 16 U.S.C. § 1536(a)(2).

       177.   An agency cannot satisfy its duty to ensure against jeopardy if it relies on a

legally flawed biological opinion. Center for Biological Diversity v. U.S. Bureau of Land

Mgmt., 698 F.3d 1101, 1127–28 (9th Cir. 2012). An agency’s reliance on a biological

opinion also fails to satisfy its duty to ensure against jeopardy where the action agency

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 55 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 55 of 76
fails to discuss information about the action that would undercut the conclusions of the

biological opinion. Id.

       178.   To satisfy the obligations of ESA section 7(a)(2), the action agency must

reinitiate consultation “where discretionary Federal involvement or control over the

action has been retained or is authorized by law,” and either “new information reveals

effects of the action that may affect listed species or critical habitat in a manner or to an

extent not previously considered” or “the identified action is subsequently modified in a

manner that causes an effect to the listed species or critical habitat that was not

considered in the biological opinion or written concurrence.” 50 C.F.R. § 402.16(a)(2),

(3).

       179.   The ESA prohibits any “person” from “taking” individual members of an

endangered species, as well as threatened species protected from such take by species-

specific regulations or a “special rule.” 16 U.S.C. § 1538(a)(1)(B), (G). For polar bears,

the species-specific “special rule” prohibits incidental take from an activity “within the

current range of the polar” bear unless the taking has been authorized or exempted under

the Marine Mammal Protection Act. 50 C.F.R. § 17.40(q); see also 16 U.S.C. § 1361 et

seq. (regulating killing and disturbance of marine mammals.).

       180.   Under the ESA, “take” means “to harass, harm, pursue, hunt, shoot, wound,

kill, trap, capture, or collect” or any attempt to do the above actions. 16 U.S.C. §

1532(19). “Harm” means an “act which actually kills or injures wildlife. Such act may

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 56 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 56 of 76
include significant habitat modification or degradation where it actually kills or injures

wildlife by significantly impairing essential behavioral patterns, including breeding,

feeding or sheltering.” 50 C.F.R. § 17.3. “Harass” means “an intentional or negligent act

or omission which creates the likelihood of injury to wildlife by annoying it to such an

extent as to significantly disrupt normal behavioral patterns which include, but are not

limited to, breeding, feeding, or sheltering.” Id.

       181.   Incidental take means “takings that result from, but are not the purpose of,

carrying out an otherwise lawful activity conducted by the Federal agency or applicant.”

50 C.F.R. § 402.02.

       182.   If a biological opinion concludes that the agency action is not likely to

jeopardize the continued existence of a listed species, but results in incidental take, the

Service provides an Incidental Take Statement (ITS) that must include the amount or

extent of anticipated take due to the federal action, reasonable and prudent measures to

minimize the take, and terms and conditions that must be observed when implementing

those measures. 16 U.S.C. § 1536(b)(4).

       183.   Framework programmatic action means a Federal action that approves a

framework for the development of future action(s) that are authorized, funded, or carried

out at a later time, and any take of a listed species would not occur unless and until those

future action(s) are authorized, funded, or carried out and subject to further section 7

consultation. 50 C.F.R. § 402.02. An incidental take statement is not required for

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 57 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 57 of 76
framework programmatic actions. Id. § 402.14(i)(6). Mixed programmatic action means a

Federal action that approves an action that will not be subject to further section 7

consultation, and also approves a framework for the development of future actions. Id. §

402.02. For a mixed programmatic action, an incidental take statement is required at the

programmatic level only for those program actions that are reasonably certain to cause

take and are not subject to further section 7 consultation. Id. § 402.14(i)(6).

                               Administrative Procedure Act

       184.   Courts review agency actions under the Administrative Procedure Act

(APA). 5 U.S.C. §§ 702, 704.

       185.   Under the APA, Courts “hold unlawful and set aside agency actions,

findings, and conclusions” that are “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” in excess of statutory authority, or made “without

observance of procedure required by law.” Id. § 706(2)(A)–(D).

                                 CLAIMS FOR RELIEF

                                     COUNT I
 (Violation of ANILCA and Refuge Act; Failure to Adopt a Leasing Program Consistent
                         with Purposes of the Coastal Plain)

       186.   Plaintiffs incorporate by reference all preceding paragraphs.

       187.   Public Land Order 2214 established three purposes of the Range:

“preserving unique wildlife, wilderness and recreational values.”



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 58 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 58 of 76
       188.    ANILCA recognized four additional purposes for the Arctic Refuge:

       (i)     to conserve fish and wildlife populations and habitats in their natural
               diversity including, but not limited to, the Porcupine caribou herd
               (including participation in coordinated ecological studies and
               management of this herd and the Western Arctic caribou herd), polar
               bears, grizzly bears, muskox, Dall sheep, wolves, wolverines, snow
               geese, peregrine falcons and other migratory birds and Arctic char
               and grayling;
       (ii)    to fulfill the international treaty obligations of the United States with
               respect to fish and wildlife and their habitats;
       (iii)   to provide, in a manner consistent with the purposes set forth in
               subparagraphs (i) and (ii), the opportunity for continued subsistence
               uses by local residents, and
       (iv)    to ensure, to the maximum extent practicable and in a manner
               consistent with the purposes set forth in paragraph (i), water quality
               and quantity within the refuge.

ANILCA § 303(2)(B).

       189.    The original three purposes of the Range and the four additional ANILCA

purposes all apply to the Coastal Plain and must be given effect. ANILCA § 305; 16

U.S.C § 668ee(10).

       190.    The Tax Act added an additional purpose for the Coastal Plain: “to provide

for an oil and gas program on the Coastal Plain.” Pub. L. 115-97, tit. 2, § 20001(b)(2)(B).

       191.    ANILCA governs the administration of the Arctic Refuge. It mandates that

the Arctic Refuge “shall be administered by the Secretary, subject to valid existing rights,

in accordance with the laws governing the administration of units of the National

Wildlife Refuge system, and this act.” ANILCA § 304(a).



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 59 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 59 of 76
       192.      The Refuge Act also governs the administration of all refuges and the

National Wildlife Refuge System. 16 U.S.C. § 668dd. It mandates that each refuge “shall

be managed to fulfill the mission of the System, as well as the specific purposes for

which that refuge was established.” Id. § 668dd(a)(3)(A).

       193.   The Secretary failed to adopt an oil and gas program consistent with and

protective of the Coastal Plain’s conservation purposes because he: (a) disregarded the

original Range purposes; (b) failed to consider and adopt an alternative that was

consistent with and protective of the seven conservation purposes, (c) failed to consider

and adopt lease stipulations and required operating procedures that were consistent with

and protective of the conservation purposes, and (d) failed to accurately or adequately

analyze and limit the impacts of an oil and gas leasing program on the conservation

purposes, in addition to other reasons.

       194.   The Secretary also failed to provide an adequate explanation of how the

program he adopted complies with and fulfills the seven conservation purposes of the

Coastal Plain.

       195.   The Secretary’s failure to consider and adopt an oil and gas program

consistent with and protective of all seven of the conservation purposes of the Coastal

Plain of the Arctic Refuge or to adequately explain how the program was consistent with

protection of the conservation purposes of the Refuge violates ANILCA and the Refuge

Act, and was arbitrary, capricious, and not in accordance with the law and was without

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 60 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 60 of 76
observance of the procedure required by ANILCA, the Refuge Act, and the APA. 5

U.S.C. § 706(2).

                                      COUNT II
      (Violation of NEPA; Failure to Consider a Reasonable Range of Alternatives)

       196.   Plaintiffs incorporate by reference all preceding paragraphs.

       197.   NEPA requires agencies to consider a reasonable range of alternatives. 43

U.S.C. § 4332(2)(C); 40 C.F.R. §§ 1500.2, 1502.2, 1502.14, 1505.1. Agencies must, to

the fullest extent possible, include “reasonable alternatives to proposed actions that will

avoid or minimize adverse effects of these actions upon the quality of the human

environment.” 40 C.F.R. § 1500.2(e). The EIS must also state how the alternatives

considered will meet both NEPA and other environmental laws and policies, including

the Refuge Act and ANILCA, and must discuss the reasons for eliminating any

alternatives from detailed study. See id. §§ 1502.2(d), 1502.14(a).

       198.   BLM failed to consider a reasonable range of alternatives in the EIS that

would protect the Coastal Plain’s exceptional resources and limit oil and gas development

consistent with law.

       199.   BLM failed to consider a reasonable range of alternatives in the Coastal

Plain Leasing Program EIS because BLM failed to consider an alternative or alternatives

that had the potential to reduce the adverse effects on the Coastal Plain and better protect

the purposes of the Arctic Refuge. Viable, unconsidered alternatives or components of


FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 61 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 61 of 76
alternatives include, but are not limited to: (a) phased-leasing of only 400,000 acres of the

highest hydrocarbon areas; (b) allowing less than 2,000 acres of surface development; (c)

prohibiting seismic exploration on areas of the Coastal Plain not offered for lease; and (d)

more protective lease stipulations and required operating procedures to protect Coastal

Plain resources, uses, and users.

       200.   Consideration of a more protective alternative or alternative components

would be consistent with BLM’s and Department of the Interior’s statutory mandates, the

purpose and need of the Coastal Plain leasing program, and the nature and scope of the

proposed program.

       201.   BLM failed to adequately explain its failure to consider viable alternatives

that would reduce the impacts to the Coastal Plain and provide more protections for

Coastal Plain resources. To the extent BLM provided any explanation for failing to

consider viable alternatives, that explanation was arbitrary and capricious.

       202.   For each of the above reasons, BLM failed to consider a reasonable range

of alternatives, including viable alternatives proposed by the Plaintiffs, rendering the final

EIS and ROD arbitrary, capricious, and not in accordance with the law, and its adoption

of the final EIS and ROD was done without observance of the procedures required by

NEPA, its implementing regulations, and the APA. 5 U.S.C. § 706(2).

                                     COUNT III
(Violation of NEPA; Failure to Assess the Direct, Indirect, and Cumulative Impacts and
                    to Adequately Consider Mitigation Measures)

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 62 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 62 of 76
       203.   Plaintiffs incorporate by reference all preceding paragraphs.

       204.   Pursuant to NEPA, agencies must take a “hard look” at the consequences,

environmental impacts, and adverse effects of their proposed actions, consider

alternatives to the proposed action, and evaluate mitigation measures. 42 U.S.C. §

4332(2)(C); 40 C.F.R. §§ 1502.1, 1502.14, 1502.16. NEPA requires that an EIS include

an assessment of the cumulative impacts of the proposed action together with the impacts

of past, present, and reasonably foreseeable activities. Id. § 1508.7.

       205.   NEPA’s implementing regulations require that an EIS discuss the means to

mitigate adverse environmental consequences. Id. §§ 1502.14(f), 1502.16(h). Mitigation

includes, but is not limited to, avoiding, minimizing, rectifying, or compensating for

adverse project impacts to the environment. Id. § 1508.20.

       206.   BLM violated NEPA and its implementing regulations in its evaluation and

adoption of an oil and gas leasing program because BLM failed to take a hard look at the

potential direct, indirect, and cumulative impacts of the Coastal Plain leasing program.

These violations include, but are not limited to, BLM’s evaluation of the impacts on

greenhouse gas emissions and climate change, air quality, water, polar bears, caribou,

wilderness and recreation, soils, permafrost, vegetation and wetlands, and subsistence

uses and resources. BLM also failed to adequately analyze the impacts from reasonably

foreseeable activities related to the oil and gas program, including but not limited to

seismic exploration. BLM also failed to take a hard look at the potential impacts

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 63 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 63 of 76
associated with and resulting from a scenario where infrastructure with a footprint

exceeding 2,000 acres would be authorized at any given time.

       207.   The EIS also fails to provide a reasonably thorough discussion of the

effectiveness of mitigation measures to reduce direct, indirect, or cumulative effects from

the oil and gas program on Coastal Plain resources. These violations include, but are not

limited to, BLM’s failure to analyze or prescribe mitigation measures in the form of lease

stipulations and/or required operating procedures that will limit the direct, indirect, and

cumulative impacts to resources. These resources include, among others: greenhouse gas

emissions and climate change, air quality, water, polar bears, caribou, wilderness and

recreation, soils, permafrost, vegetation and wetlands, and subsistence uses and

resources.

       208.   BLM’s cursory analysis of the implementation and anticipated

effectiveness of the proposed mitigation measures is insufficient to show that the agency

has properly evaluated the environmental consequences of its action or ways to address

those consequences.

       209.   For each of the above reasons, BLM failed to take a hard look at the direct,

indirect, and cumulative impacts of the Coastal Plain leasing program, including failing

to analyze the effectiveness of the proposed mitigation measures, rendering the final EIS

and ROD arbitrary, capricious, and not in accordance with the law and its adoption of the



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 64 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 64 of 76
final EIS and ROD was done without observance of the procedure required by NEPA, its

implementing regulations, and the APA. 5 U.S.C. § 706(2).

                                     COUNT IV
               (Violation of ANILCA; Failure to Comply with Section 810)

       210.   Plaintiffs incorporate by reference all preceding paragraphs.

       211.   Pursuant to ANILCA section 810, agencies must consider effects and

restrictions upon subsistence resources and uses, and actions which would significantly

restrict subsistence uses may only be undertaken if BLM finds that such actions are

necessary, involve the minimal amount of public lands necessary, and if the adverse

effects to subsistence are minimized. 16 U.S.C. § 3120(a).

       212.   BLM’s ANILCA Section 810 Final Evaluation fails to comply with the law

for multiple reasons, including, but not limited to: (a) BLM improperly excluded many

Gwich’in communities that use the subsistence resources of the Coastal Plain and that

would be affected by the proposed action; (b) BLM failed to consider important

subsistence resources that would be affected by its proposed action, including but not

limited to migratory waterfowl; (c) BLM failed to consider all subsistence uses that

would be affected by its proposed action, including but not limited to traditional sharing

and bartering practices; (d) BLM’s finding that there would not be significant restrictions

to subsistence uses for Arctic Village and Venetie from its proposed action is based on

flawed analysis and findings and fails to consider traditional knowledge; (e) BLM relied


FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 65 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 65 of 76
on the flawed analysis in the final EIS as the basis for its ANILCA Section 810 Final

Evaluation; and (f) BLM did not adequately analyze alternatives in the final EIS that

would be more protective of lands and resources that are important for key subsistence

resources and uses.

       213.   For the above reasons, BLM’s ANILCA Section 810 Final Evaluation was

arbitrary, capricious, and not in accordance with the law and was without observance of

the procedure required by ANILCA and the APA. 5 U.S.C. § 706(2).

                                        COUNT V
              (Violation of the Wilderness Act; Failure to Protect Wilderness)

       214.   Plaintiffs incorporate by reference all preceding paragraphs.

       215.   The Wilderness Act mandates that “each agency administering any area

designated as wilderness shall be responsible for preserving the wilderness character of

the area and shall so administer such area for such other purposes for which it may have

been established as also to preserve its wilderness character.” 16 U.S.C. § 1133(b).

       216.   An agency has a duty to preserve Wilderness from activities outside the

Wilderness area that degrade the area’s wilderness characteristics. Id.

       217.   In adopting the oil and gas program for the Coastal Plain, the Secretary

failed to protect the wilderness character of the Mollie Beattie Wilderness.

       218.   These violations include, but are not limited to: (a) failing to analyze the

impacts of an oil and gas program on the Mollie Beattie Wilderness, including mitigation


FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 66 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



       Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 66 of 76
measures to protect the wilderness characteristics of the area, and (b) adopting an oil and

gas program that degrades the wilderness characteristics of the Mollie Beattie

Wilderness.

       219.    The Secretary’s decision to adopt a leasing program that does not evaluate

the impacts to and that degrades the wilderness character of the Mollie Beattie

Wilderness was arbitrary, capricious, and not in accordance with the law, and was

without observance of the procedure required by law, in violation of the Wilderness Act,

and the APA. 5 U.S.C. § 706(2).

                                       COUNT VI
 (Violation of the Tax Act; Failure to Properly Interpret and Implement the 2,000-Acre
                                        Provision)

       220.   Plaintiffs incorporate by reference all preceding paragraphs.

       221.   The Tax Act mandates that the Secretary “shall authorize up to 2,000

surface acres of Federal land on the Coastal Plain to be covered by production and

support facilities (including airstrips and any areas covered by gravel berms or piers for

support of pipelines) during the term of the leases under the oil and gas program under

this section.” Pub. L. 115-97, tit. 2, § 20001(c)(3).

       222.   The Secretary and BLM interpret the “up to 2,000 surface acres” provision

to mean that BLM could not authorize any amount of surface development less than

2,000 acres for purposes of its alternatives analysis.

       223.   BLM applied this unlawful interpretation to reject proposed alternatives.

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 67 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 67 of 76
       224.   The Secretary and BLM also interpret the 2,000-acre provision to only

apply to facilities that qualify as both “production and support facilities.” Based on this

interpretation, the Secretary and BLM indicate they will exclude a range of facilities and

infrastructure from the 2,000 acre limit, thereby allowing infrastructure to cover more

than 2,000 acres at any given time.

       225.   The Secretary and BLM also indicated that the right-of-way provision is

not subject to the 2,000-acre provision.

       226.   The Secretary’s and BLM’s adoption of an oil and gas leasing program

based on these incorrect interpretations is inconsistent with the Tax Act.

       227.   For each of the above reasons, the Secretary’s and BLM’s interpretation of

the Tax Act’s 2,000-acre provision for the Coastal Plain and adoption of an oil and gas

program based on that interpretation was arbitrary, capricious, and not in accordance with

the law and in excess of statutory authority, in violation of the Tax Act, and the APA. 5

U.S.C. § 706(2).

                                     COUNT VII
(Violation of ESA Section 7 and the APA; FWS’s Failure to Prepare a Legally Sufficient
                                        BiOp)

       228.   Plaintiffs incorporate by reference all preceding paragraphs.

       229.   The ESA requires FWS to prepare a BiOp that uses the best scientific and

commercial data available to evaluate whether BLM’s leasing program is likely to

jeopardize the continued existence of any endangered or threatened species or destroy or

FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 68 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 68 of 76
adversely modify designated critical habitat. 16 U.S.C. § 1536(a)(2). FWS must draw a

rational connection between the facts found and the conclusions it draws.

       230.     FWS failed to consider relevant and available studies in the BiOP,

including, but not limited to, its model for estimating quantitative take of polar bears

from seismic activities, and recent science on the limitations of den detection technology

(i.e., FLIR).

       231.     In issuing the BiOp for polar bears, FWS relies on a “lease notice”

indicating that BLM will require documentation of compliance with the MMPA prior to

authorizing any on-the-ground oil and gas activities, but FWS failed to consider whether

the lease notice would be enforceable in light of BLM’s authority under the Tax Act with

regard to “necessary access,” DOI’s interpretation of the MMPA, and DOI and BLM’s

interpretation of the legal effect of lease notices. As a result, it is not reasonably certain

that BLM could refuse to authorize oil and gas activities that fail to comply with the

MMPA.

       232.     FWS also failed to consider the impact of the whole oil and gas program on

critical habitat, including, but not limited to: (1) FWS’s unlawful and unreasonable

conclusion that MMPA compliance will prevent loss or degradation of critical habitat; (2)

FWS’s unlawful conclusion that “step-down” consultations and consultations on MMPA

authorizations will prevent such loss because those consultations will each reflect only a



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 69 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 69 of 76
piecemeal analysis; and (3) FWS’s deficient analysis of polar bear critical habitat impacts

from the entire program.

       233.   Finally, FWS failed to address impacts to polar bears as a result of

greenhouse gas emissions produced from oil and gas activities on the Coastal Plain and

those emissions’ contribution to exacerbating or hastening climate change effects.

       234.   FWS’s failure to consider the best available science, its reliance on

uncertain mitigation measures to avoid jeopardy, and its failure to analyze the impacts of

the whole oil and gas program on critical habitat and consider impacts from increased

greenhouse gas emissions each render the BiOp arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law, and without observance of the

requirements of the ESA and its implementing regulations, and the APA. 16 U.S.C. §

1536(a)(2); 5 U.S.C. § 706.

                                       Count VIII
          (Violation of ESA Section 7; BLM’s Unreasonable Reliance on BiOp)

       235.   Plaintiffs incorporate by reference all preceding paragraphs.

       236.   Under Section 7 of the ESA, BLM must ensure that its actions are not

likely to jeopardize the continued existence of listed species or result in destruction or

adverse modification of critical habitat. 16 U.S.C. § 1536(a)(2). An agency’s reliance on

a legally flawed biological opinion to authorize an action violates this duty.




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 70 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 70 of 76
        237.   The BiOp is legally flawed and inadequate with regard to evaluating the

potential impacts of the leasing program on polar bears (as set out in Count VII).

        238.   BLM violated the ESA by unreasonably relying on this legally deficient

BiOp.

        239.   BLM also violated the ESA because it has repudiated its authority to

preclude activities on the Coastal Plain that are “necessary” to “access” leased oil and

gas, contrary to the assumptions in the BiOp. BLM asserts throughout the final EIS and

ROD that its discretion to preclude activities on the Coastal Plain is constrained by the

Tax Act. BLM’s position makes it uncertain whether BLM can, as a matter of law,

preclude activities that may jeopardize polar bears. But the BiOp’s “no jeopardy”

conclusion for polar bears is predicated on the understanding that BLM would deny

authorizations for activities unless and until the lessees or applicants obtain advance

permission for incidental take under the Marine Mammal Protection Act from FWS, or a

letter from FWS indicating that no such take will occur.

        240.   BLM also violated its duty to ensure against destruction or adverse

modification of polar bear critical habitat by altering its interpretation of the Tax Act’s

2,000 acre limit after completing consultation with FWS. The BiOp relied on BLM’s

position set out in the final EIS that the total footprint of surface disturbance would be

capped at 2,000 acres at any given time. BLM changed its position regarding that



FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 71 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 71 of 76
interpretation in the ROD. As a result, BLM cannot ensure that the impacts to critical

habitat will be limited as the BiOp assumed.

       241.     BLM’s continued reliance on the BiOp to ensure that its leasing program on

the Coastal Plain will not jeopardize the survival of polar bears or adversely modify or

destroy polar bear critical habitat is unreasonable, violates its duties under the ESA and

its implementing regulations, is arbitrary, capricious, an abuse of discretion, and

otherwise not in accordance with law, and is without observance of the requirements of

the ESA and its implementing regulations, and the APA. 16 U.S.C. § 1536(a)(2); 5

U.S.C. § 706.

                                         Count IX
              (Violation of ESA Section 7; BLM’s Failure to Reinitiate Consultation)

       242.     Plaintiffs incorporate by reference all preceding paragraphs.

       243.     After completing consultation with FWS and obtaining the BiOp that

concluded “no jeopardy” and “no adverse modification or destruction of critical habitat”

regarding polar bears, BLM issued the ROD that (1) repudiated its authority to enforce

the BiOp’s conditions regarding MMPA compliance, and (2) changed its position

regarding the interpretation of the 2,000-acre limitation, on which the BiOp relied.

       244.     Each of these changes constitutes “new information [that] reveals effects of

the action that may affect listed species or critical habitat in a manner or to an extent not

previously considered” and “modif[ication of the agency action] in a manner that causes


FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 72 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 72 of 76
an effect to the listed species or critical habitat that was not considered in the biological

opinion or written concurrence.” 50 C.F.R. § 402.16(a)(2),(3).

       245.   BLM violated its duties under the ESA by failing to reinitiate consultation

on its leasing program to address interpretations of its authority that were not considered

in the BiOp, and which undercut the premises on which FWS based the conclusions in

the BiOp.

       246.   BLM’s failure to reinitiate consultation is arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law, and without observance of the

requirements of the ESA and its implementing regulations, and the APA. 16 U.S.C. §

1536(a)(2); 5 U.S.C. § 706.

                                 REQUEST FOR RELIEF

       Plaintiffs respectfully request that this Court grant the following relief:

       1.     Declare that in issuing the final EIS, ROD, and ANILCA Section 810 Final

Evaluation, the Secretary, DOI, and BLM violated ANILCA, the Refuge Act, NEPA, the

Wilderness Act, the Tax Act, the ESA, and the APA; declare that in issuing the BiOp the

Secretary, DOI, and FWS violated the ESA and the APA; declare that the invalid final

EIS, ROD, ANILCA Section 810 Final Evaluation, and BiOp cannot serve as the basis

for any future actions, including decisions to conduct a lease sale or issue leases; and




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 73 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 73 of 76
declare that the actions as set forth above are arbitrary, capricious, an abuse of discretion

or not in accordance with law and without observance of procedure required by law;

       2.     Vacate and set aside as unlawful any and all agency approvals and

underlying analysis documents, including the final EIS, ROD, ANILCA Section 810

Final Evaluation, and BiOp, as well as any decisions and documents based on the

unlawful actions, including decisions to lease and leases;

       3.     Enter appropriate injunctive relief, including prohibiting BLM from

authorizing any activities under the Coastal Plain leasing program in reliance on the

unlawful final EIS, ROD, ANILCA Section 810 Final Evaluation, or BiOp;

       4.     Award Plaintiffs all reasonable costs and fees as authorized by law; and

       5.     Grant such other relief as this Court deems just and proper.

Respectfully submitted this 2nd day of November, 2020,

                                            s/ Brook Brisson_____________
                                           Brook Brisson (AK Bar No. 0905013)
                                           Suzanne Bostrom (AK Bar No. 1011068)
                                           Bridget Psarianos (AK Bar No. 1705025)
                                           Brian Litmans (AK Bar No. 0111068)
                                           TRUSTEES FOR ALASKA
                                           1026 W. Fourth Avenue, Suite 201
                                           Anchorage, AK 99501
                                           Phone: (907) 276-4244
                                           Fax: (907) 276-7110
                                           bbrisson@trustees.org
                                           sbostrom@trustees.org
                                           bpsarianos@trustees.org
                                           blitmans@trsutees.org


FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 74 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 74 of 76
                                  Attorneys for Plaintiffs Gwich’in Steering
                                  Committee, Alaska Wilderness League,
                                  Canadian Parks & Wilderness Society-Yukon,
                                  Defenders of Wildlife, Environment America,
                                  Friends of Alaska National Wildlife Refuges,
                                  National Wildlife Federation, National
                                  Wildlife Refuge Association, Northern
                                  Alaska Environmental Center, Sierra Club,
                                  The Wilderness Society, and Wilderness
                                  Watch

                                  ___________________
                                   s/ Karimah Schoenhut (consent)
                                  Karimah Schoenhut (pro hac vice)
                                  SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
                                  50 F St., NW 8th Floor
                                  Washington, DC 20001
                                  Phone: (202) 548-4584
                                  Fax: (202) 547-6009
                                  karimah.schoenhut@sierraclub.org
                                  Attorney for Plaintiff Sierra Club




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 75 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



      Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 75 of 76
                               CERTIFICATE OF SERVICE

     I certify that on November 2, 2020, I caused a copy of the FIRST AMENDED
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF to be electronically filed
with the Clerk of the Court for the U.S. District Court of Alaska using the CM/ECF system,
which will send electronic notification of such filings to the attorneys of record in this case.

                                             s/ Brook Brisson
                                             Brook Brisson




FIRST AMENDED COMPL. FOR DECLARATORY AND INJUNCTIVE RELIEF
Page 76 of 76
Gwich’in Steering Committee v. Bernhardt, Case No. 3:20-cv-00204-SLG



        Case 3:20-cv-00204-SLG Document 19 Filed 11/02/20 Page 76 of 76
